Citation Nr: 0709709	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  02-15 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a shortened right 
leg.

2.  Entitlement to service connection for a right hip 
disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to May 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

In a January 1953 rating decision, the RO in St. Paul, 
Minnesota denied the veteran's claim of entitlement to 
service connection for a back injury.  The veteran did not 
appeal that decision.  The Denver RO declined to reopen the 
claim in a July 1990 decision, and the veteran appealed that 
decision to the Board.  In a decision dated in April 1991, 
the Board determined that new and material evidence had not 
been received which was sufficient to reopen the claim.

In October 2001, the veteran requested that his back claim be 
reopened.  He also claimed entitlement to service connection 
for a shortened right leg and a right hip disability.  In the 
May 2002 rating decision, the Denver RO denied the veteran's 
claims of entitlement to service connection for a shortened 
right leg and for a right hip disability.  The RO also 
determined, at that time, that the previously-denied claim of 
entitlement to service connection for a back disability had 
not been reopened.  The veteran perfected an appeal as to 
those denials.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of that 
hearing is associated with the veteran's claims folder.

In January 2005, the Board denied service connection for a 
shortened right leg and a right hip disability and denied the 
reopening of the claim of service connection for a back 
disability.  The veteran appealed the Board's January 2005 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In March 2006, the then counsel for the 
veteran and representatives of the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated March 
15, 2006 granted the motion and vacated the Board's decision.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

The veteran has alleged that he was treated for an injury 
resulting from a parachute accident on December 14, 1950 at 
Fort Campbell, Kentucky.  The March 2006 joint motion 
reflects that the counsel for the veteran and the Secretary 
of the VA determined that a specific search for service 
medical records pertaining to treatment of that alleged 
injury should be made.  That was the sole basis for the joint 
motion.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the service 
department and attempt to obtain any 
additional service medical records 
regarding treatment of the veteran on or 
after December 14, 1950 at Fort Campbell, 
Kentucky, for an injury from a parachute 
accident.  If additional information from 
the veteran is needed to facilitate a 
search for such records, VBA should 
request that information from the 
veteran.  All efforts to obtain such 
records should be documented in the 
veteran's claims file.  Any such records 
so obtained should be associated with the 
veteran's VA claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

